Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Summary
This is the Non-Final Office action based on the 15/302974 response filed 10/29/2020.  
Claims 1, 6, 10, 12-13, 15-17, 19-25, 27, & 39 are pending and have fully been considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to Claim 1, the phrase, “dimensioned to be fluidically connected to a vacuum source” is unclear. How is something dimensioned to be fluidically connected? Does the dimensionreally have any effect on this?  Also- is this an actual claiming of a vacuum source?  It is unclear if the vacuum source is claimed here or not. Also, can be vaccum source just be the rotational mechanism of a centrifuge? If not, applicant should 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



1.  Claims 1, 6, 10, 12-13, 15-17, 19-25, 27, & 39, are rejected under 35 U.S.C. . 103(a) as being obvious over SUWON-SI in EP 2277642 (as cited on IDS dated10/7/2016) in view of ZHANG in US 20130137105.

	With respect to Claims 1, 10, 12, & 20, 21-22, 24-25, 27 & 39, SUWON-SI et al. teach of a method for using a device and a device for microfluidics, the device (10) including a disk type body (11) having a previce (10) including a data area (13) arranged thereon, determined thickness, a plurality of chambers provided and a blood testing apparatus having an information   in the body to store a buffer or reaction solution, at leastreading device for reading the data area (13) of the disk one channel to connect the plurality of chambers to one type microfluidic device (10). The disk type microfluidic If applicant means something different from this, it is suggested that they make the claims more specific as this is the best found prior art.
With respect to the limitation- that the device is “for PCR amplification”, which is only claimed in the preamble of claims 1 & 20, is intended use and does not hold patentable weight as instantly claimed in these device claims. If it is still unclear that SUWON-SI teach of the device having stoppers which allow for only gas to pass through, ZHAN et al.is used to remedy this.  
ZHANG et al. more specifically teach of a device used for PCR(abstract), and more specifically which can be used fo microfluidic PCR(paragraph 0005) in which there is a vacuum and a valve/stopper connecting the device to the valve/stopper(the valve has a hole in it when open), wherein the valve can let through gas or liquid separately or both depending on what is desired to allow rapid venting(paragraph 0066).  It would have been obvious to use a device such as the device of ZHANG including the vacuum/hole design of ZHANG in the devices of SUWON-SI to allow for rapid venting as in ZHANG due to the 
	With respect to Claim 6, SUWON-SI et al. teach of controlling the connection sources by valves (paragraphs 0071-0073 & Figure 2).
	With respect to Claims 13 & 23, ZHANG et al. teach of each wells/chambers comprising a detection probe (paragraphs 0078).
	With respect to Claims 15 & 17, both SUWON-SI and ZHANG et al. teach of the claimed number of chambers(SUWON-SI, Figure 2 & ZHANG, Figure 1B).
	With respect to Claim 16, ZHANG et al. teach of optical detection components(Claim 12).
	With respect to Claim 19, SUWON-SI et al. teach of isolation channels(The small tubes going from the oval chambers around perimeter on Figure 2 to the common channel).
Response to Arguments
Applicant's arguments filed 10/29/2020 have been fully considered but they are not persuasive. 
Please clear up the claims and applicant will have a much easier time overcoming the prior art, which is the best prior art found.
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on the combination of reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


 The examiner disagrees. Zhang teaches connecting a PCR device in which “there is a vacuum and a valve/stopper (the valve has a hole in it when open), wherein the valve can let through gas or liquid separately or both, depending on that is desired, to allow rapid venting” (paragraph 0066 of Zhang). This teaching reads on the broad instant claim limitation of “sized to prevent liquid from being pass through, but to allow gas to pass through.”  Since the device in ZHANG, as taught in paragraph 0066, teaches that sometimes only gas passes through it, it reads on this limitation, particularly in combination with SUWON-SI.  If applicant means something more specific, it is suggested that they amend the claims.
All claims remain rejected at this time.
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M FRITCHMAN whose telephone number is (303)297-4344.  The examiner can normally be reached on 9:30-4:30 MT Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander, Lyle can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/REBECCA M FRITCHMAN/
Primary Examiner, Art Unit 1797